Citation Nr: 0124431	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-12 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1981 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in June 2000, and the RO issued a statement of 
the case in June 2000.  The veteran submitted a substantive 
appeal in June 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

An April 1999 letter from a licensed clinical social worker 
notes that the veteran had been receiving individual and 
group psychotherapy since 1992, and that she reported 
suffering severe emotional abuse in the military.  Her 
symptoms included low self-esteem, fears of rejections, 
feelings of helplessness, chronic depression, feelings of 
suppressed rage, nightmares, insomnia, tachycardia, 
hypervigilance, difficulty concentrating, and intermittent 
suicidal ideation with a plan.  Where a private medical 
professional reports treatment, VA has a duty to seek records 
of that treatment.  38 U.S.C.A. § 5103A(b) (West Supp. 2001), 
Massey v. Brown, 7 Vet App 204, 208 (1994).

The veteran has also reported that she receives psychiatric 
treatment from Dr. Mahnoosh Esami, at Harvard Vanguard 
Associates.  These records have not been obtained.

The veteran underwent a VA examination in September 1999.  
She reported being generally shunned due to her sexual 
orientation, but that there were also times when fellow 
soldiers made threats of rape.  The veteran again found this 
frightening and dangerous.  The veteran reportedly was given 
different and distinctive clothing to wear during physical 
training, as well as a sign that she had to wear at morning 
formation on at least one occasion that identified her as a 
lesbian.  She reported being treated as if she had the 
plague.

The examiner concluded that while the veteran's depression 
was real, deep, and dangerous as it related to long-term 
prognosis, there were also clear indicators of PTSD.  There 
were the stressors of a physically threatening nature in 
respect to the threats of death and rape made to her after 
her exposure.  Additionally, there were the stresses 
associated with the rejection, denigration, and shaming.  The 
diagnoses were PTSD, severe; and major depression, severe.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f); see also, Cohen v. Brown, 10 
Vet. App. 128 (1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

Pertinent to this case are the provisions of subparagraph (8) 
and subparagraph (9) of M21-1, Part III, para. 5.14c, noting 
that behavior changes at the time of the incident may 
indicate the occurrence of an inservice stressor.  The 
provisions also note that "secondary" evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation by a VA neuropsychiatric 
physician.  Subparagraph (8) also provides examples of 
behavior changes that may indicate a stressor.  These are 
(but are not limited to) a visit to the dispensary without a 
specific diagnosis; sudden request for a change of duty 
assignment; lay statements of depression, but no identifiable 
reason for the depression; and evidence of substance abuse.

In this case, the VA examiner has not commented on the 
question of whether there were behavioral changes that 
support the occurrence of the veteran's claimed stressors.

Accordingly, this case is REMANDED for the following:

1.  The RO should take all necessary 
steps to obtain all records of the 
veteran's treatment at the Harvard 
Vanguard Associates, and from Diane M. 
Waldo, LICSW, as well as records of any 
other relevant but subsequently reported 
treatment.  Any records not already part 
of the claims file should be associated 
with that file.

2.  The veteran should, in accordance 
with the above cited provisions of M21-1, 
be requested to furnish any secondary 
evidence of the occurrence of the claimed 
stressors in service.

3.  The examiner who conducted the 
veteran's September 1999, VA examination 
should be requested to review the 
veteran's claims folder and express an 
opinion as to whether there is evidence 
of behavior changes at the time of the 
events, so as to support the occurrence 
of the stressors reported by the veteran.  
The examiner should note review of the 
claims folder in any opinion provided to 
VA.  If the examiner is unable to provide 
the requested information, the veteran 
should be afforded a new examination to 
obtain that information.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




